Citation Nr: 1500739	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left leg numbness.

2.  Entitlement to service connection for psychiatric disorder to include depression and posttraumatic stress disorder (PTSD) due to trauma and/or secondary to serviced-connected disabilities.

3.  Whether new and material evidence has been received to reopen the service connection claim for a heart disorder.

4.  Whether new and material evidence has been received to reopen the service connection claim for a back disorder.

5.  Whether new and material evidence has been received to reopen the service connection claim for a left knee disorder.

6.  Entitlement to an increased disability rating for tinnitus.

7.  Whether the reduction in the disability rating for service-connected bilateral hearing loss from 80 percent to 50 percent, effective January 1, 2009, was proper.

8.  Entitlement to compensation for a liver disorder pursuant to 38 U.S.C.A. § 1151.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008, October 2008 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The issues of whether to reopen service connection claims for a left knee disorder and back disorder, entitlement to service connection for left leg numbness and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's application to reopen his service connection claim for a heart disorder in an August 2004 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the August 2004 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disorder.  

3.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating and factors warranting an extraschedular rating are not shown.

4.  At the time of the reduction in the Veteran's bilateral hearing loss disability rating from 80 percent to 50 percent, the 80 percent rating had been in effect for less than five years. 

5. The preponderance of the evidence shows that the Veteran's bilateral hearing loss has improved.





CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied entitlement to service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received after the August 2004 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a heart disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

5.  The reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 50 percent was proper. 38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.105(e) and (i) and 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to claims to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014.  

A letter dated in April 2007 satisfied the duty to notify provisions with respect to the Veteran's request to reopen the service connection claim for a heart disorder prior to the initial adjudication of the claim on appeal.  Specifically, the Veteran was informed of the criteria for reopening the previously denied service connection claim for a heart disorder, the criteria for establishing service connection and information concerning why the claim was previously denied.  The letter also defined "new and material evidence."  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in March 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected disability has increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disabilities at issue, including evidence as to the impact of his disability on his employment and daily life.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  Furthermore, the letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

With respect to a reduction in disability rating, prior notice of a reduction is required if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made under 38 C.F.R. § 3.105(e) (2014).  The RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in a rating decision in July 2008 and a letter dated in July 2008.  The reduction was then assigned in an October 2008 rating decision, effective January 1, 2009.  Thus, the notice requirements for a reduction of a disability evaluation have been met.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, SSA disability records, VA examination reports dated in March 2008, May 2009, May 2013 and February 2014 and a transcript of the October 2014 Board hearing.

The VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and evaluating the Veteran with respect to his bilateral hearing loss and tinnitus.  The examiners documented the results of the audiogram and the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his claim to reopen; however, an examination is not warranted, because there is sufficient evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination or obtain a medical opinion unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed in detail below, the Board finds that new and material evidence has not been received.  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his claim to reopen entitlement to service connection for a heart disorder.

Furthermore, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development

II.  Criteria and Analysis for Claims to Reopen

The Veteran originally filed a service connection claim for a heart disorder in January 1981.  A rating decision dated in April 1981 denied the Veteran's claim, because a heart condition was not shown in service.  The relevant evidence of record at the time of the April 1981 rating decision consisted of service treatment records and VA treatment records.  The Veteran did not submit a notice of disagreement with this decision.  The Veteran filed a claim to reopen entitlement to service connection for a heart disorder in January 2004.  A rating decision dated in August 2004 denied the Veteran's request to reopen entitlement to service connection for a heart disorder as the evidence submitted by the Veteran was not material for the purpose of changing the prior decision.  The additional relevant evidence of record at the time of the August 2004 rating decision consisted of VA treatment records, private treatment records and statements from the Veteran.  The Veteran did not submit a notice of disagreement within one year of the August 2004 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for a heart disorder in March 2007 and construed it as a claim to reopen the previous denial.  The relevant evidence of record received since the August 2004 rating decision includes VA treatment, private treatment records, Social Security disability records, lay statements from the Veteran and a transcript of the October 2014 Board hearing.  The evidence pertaining to the Veteran's service connection claim for a heart disorder received since the August 2004 rating decision is not material, as it does not show that the Veteran's heart disorder was caused by or aggravated by active military service.  In this regard, the evidence of record shows that the Veteran is currently being treated for a heart disorder.  This is cumulative of the evidence of record at the time of the August 2004 rating decision.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for a heart disorder is not warranted.

III.  Criteria and Analysis for Increased Rating Claim

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The Veteran's service-connected tinnitus is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.  A 10 percent disability rating is the maximum rating available under this Diagnostic Code.  VA regulation explicitly states that only a single evaluation is provided for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the currently assigned 10 percent disability rating is the highest rating assignable under Diagnostic Code 6260 and a scheduler disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 

The Board has also considered whether the Veteran's tinnitus should be referred for extraschedular consideration.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule for tinnitus shows that the rating criteria reasonably describes the Veteran' disability level and symptomatology.  The Veteran contends that his tinnitus is manifested by a robbing, ringing sound.  The Veteran does not experience any symptomatology associated with his tinnitus that is not contemplated by the rating schedule.  The evidence of record does not show any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent noise in both ears.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

IV.  Criteria and Analysis for Reduction

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2014).

The RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in a rating decision in July 2008 and a letter dated in July 2008.  The reduction was then assigned in an October 2008 rating decision, effective January 1, 2009.  Thus, the notice requirements for a reduction of a disability evaluation have been met.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  Rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 80 percent disability rating for bilateral hearing loss was in effect since November 6, 2006, approximately two years before the reduction took effect.  Thus, the various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings does not apply in this case.

Pursuant to these provisions, VA is required in a reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Schafrath, 1 Vet. App. at 594 ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  Finally, 38 C.F.R. § 4.10 establishes that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment" and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421(1995).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Id.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Prior to the reduction, a VA examination was performed in March 2008.  Based on the findings at this examination and a review of the Veteran's medical records, the RO determined that some improvement had occurred in the Veteran's bilateral hearing loss.  The Board observes that in this case the reduction of the Veteran's disability rating was based on one examination.  

The March 2008 examination revealed that the Veteran's speech recognition in the right ear was 60 percent.  His puretone thresholds in the right ear were 80 dB at 1000 Hz, 80 dB at 2000 Hz, 80 dB at 3000 Hz and 90 dB at 4000 Hz.  The average decibel loss for the right ear was 83 dB.  The VA examination shows the Veteran had 46 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 75 dB at 1000 Hz, 90 dB at 2000 Hz, 105 dB at 3000 Hz and 105 dB at 4000 Hz.  The average decibel loss for the left ear was 94 dB.  

The Board notes both ears meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86(a), because the puretone thresholds at each of the four specified frequencies is 55 dB or more.  Therefore, the numerical hearing impairment is determined by either Table VI or Table VIA, whichever results in the higher numeral.  Under Table VI, the Veteran's hearing acuity in the right ear is assigned to Level VIII and the left ear is assigned to Level IX.  Under Table VIa, the Veteran's hearing acuity in right ear is assigned to Level VII and the left ear is assigned to IX.  Accordingly, the Veteran's ears will be assigned using Table VI as that provides the higher numeral for each ear.  Diagnostic Code 6100, Table VII provides a 50 percent disability rating for the hearing impairment demonstrated by the Veteran at the March 2008 VA examination.

The March 2008 VA examination clearly shows that the Veteran's hearing loss meets the requirements of a 50 percent disability rating and no higher.  The Board notes that the post-reduction clinical evidence shows that the Veteran's improvement was not temporary.  Specifically, the VA audiological examinations dated in May 2009, May 2013 and February 2014 reflects that the Veteran's hearing loss had improved since the Veteran was assigned an 80 percent disability rating.  In fact, the VA examinations in May 2009 and May 2013 indicate a disability rating less than the reduction to 50 percent.  However, the February 2014 examination shows that the Veteran's bilateral hearing loss warrants a 50 percent disability rating.  A VA treatment record dated in March 2013 also reflects that the Veteran's hearing loss has decreased in severity.  Thus, the Board concludes that the preponderance of the evidence supports a finding of improvement in the severity of the Veteran's disability.

Based on the foregoing, the Board finds that the requirements for reduction of the disability rating have been met and a preponderance of the evidence is in favor of the reduction.  Accordingly the reduction from 80 percent to 50 percent for the Veteran's service-connected bilateral hearing loss was proper.


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a heart disorder is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus is denied.

The reduction in disability rating for service-connected bilateral hearing loss from 80 percent to 50 percent was proper.  


REMAND

With respect to the Veteran's request to reopen his service connection claims for a left knee disorder and back disorder and service connection claim for left leg numbness, the Veteran testified at the October 2014 Board hearing that he received treatment for an injury to his back, left leg and left knee at Fort Sill Medical Center in 1974.  These records are not associated with the claims file.  Clinical records may be filed separately from a Veteran's service treatment records, often under the name of the facility.  As it does not appear that any attempt has been made to obtain these clinical records with respect to the Veteran's left knee, left leg and back, the AMC/RO should attempt to obtain and associate with the claims file any outstanding clinical records pertaining to the Veteran's treatment at the Fort Sill Medical Center in 1974.
The Veteran contends that he is entitled to compensation for a liver disorder under 38 U.S.C.A. § 1151 due VA providing medication that harmed his liver. The evidence shows that the Veteran has a current diagnosis of a liver disorder.  He has been prescribed various medications to treat his heart condition and he has had long term use of anticoagulants. In light of the foregoing, the Board finds that a VA opinion with respect to this issue is necessary in order to adequately adjudicate the Veteran's claim.

The Veteran underwent a VA examination for depression in February 2011.  The examiner determined that it is unlikely that the Veteran's depression is caused by or a result of his hearing loss.  The examiner did not provide an explanation for this opinion and she did not address whether the Veteran's depression was aggravated by his service-connected hearing loss and tinnitus.  Furthermore, the Veteran also contends that he has a psychiatric disorder to include depression and PTSD due to an in-service personal assault.  The Veteran testified at the October 2014 Board hearing that he demonstrated behavioral changes in service to include going AWOL.  Thus, the Veteran should be provided with another VA examination.

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the service connection claims and claims to reopen.  Specifically, a grant of the service connection claims could affect the adjudication such claim.  Based on the foregoing, adjudication of the TDIU claim must be deferred as the Board is remanding the service connection claims and claims to reopen for further development.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue)

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain from the appropriate source(s) any outstanding service clinical records pertaining to the Veteran's back, left knee and left leg from January 1974 through June 1974.  All efforts should be documented and appropriate procedures followed.

2. Obtain a VA medical opinion by an appropriate specialist with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a liver disorder.  The claims file and treatment records must be made available to the specialist for review, and the report should so indicate.  The specialist  should offer an opinion as to following:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained a liver disability as a result of medication prescribed to the Veteran by VA. 

b. If the answer is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that the liver disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or VA's failure to exercise the degree of care that would be expected of a reasonable health care provider. 

c. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that any liver disorder was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided.

The specialist should clearly explain and discuss the medical principles involved for any opinions expressed.

3. After associating any outstanding evidence with the claims file, schedule the Veteran for a VA psychiatric examination to evaluate the Veteran's service connection claim for a psychiatric disorder to include PTSD and depression.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran has PTSD.  Please explain whether and how each of the diagnostic criteria is or is not satisfied. 

b. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis. The examiner should specifically determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD is related to the alleged in-service personal assault.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of personal assault, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the alleged assault or any other evidence of record, which would be consistent with the alleged trauma.

c. The examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the Veteran's depression and/or any other psychiatric disorder found on examination is related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service.

d. If question (c) is negative, then whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the Veteran's depression and/or any other psychiatric disorder found on examination is caused by or aggravated (chronically worsened) by his service-connected disabilities.

In determining whether the Veteran has PTSD or any other psychiatric disorder is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached.

4. Upon completion of the foregoing, readjudicate the remaining issues on appeal based on the evidence of record.  All additional evidence and argument submitted by the Veteran should be considered.  In the event the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


